Citation Nr: 1243449	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  12-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a skin condition as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to February 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which denied the Veteran's claim for service connection for a skin condition.  

Jurisdiction over this matter was transferred to the Fargo, North Dakota RO immediately after the issuance of the February 2011 rating decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran withdrew his claim for service connection for a skin condition as secondary to herbicide exposure in a November 2012 statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with regard to claim for service connection for a skin condition as secondary to herbicide exposure are met.  38 U.S.C.A.          § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran indicated in a November 2012 statement that he wished to withdraw his claim for service connection for a skin condition as secondary to herbicide exposure.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn his appeal as to this claim and there remains no allegation of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to service connection for a skin condition as secondary to herbicide exposure and this claim is dismissed.


ORDER

Entitlement to service connection for a skin condition as secondary to herbicide exposure is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


